MEMORANDUM **
Adrian Ray-Duran, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We dismiss the petition for review.
The BIA did not err in determining that Ray-Duran waived any challenge to the IJ’s determination that Ray-Duran was subject to the heightened standard of *604hardship for a waiver of inadmissability under 8 U.S.C. § 1182(h). Accordingly, we lack jurisdiction to consider Ray-Duran’s contentions regarding the IJ’s determination that Ray-Duran was subject to the heightened standard of hardship, because he failed to raise the issue.with the BIA and therefore failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.